Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 November 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dear General
                            Light Camp Novr 1st 1780
                        
                        In consequence of your Excellency’s orders, I am to Give you my opinion upon these three points. 1st when it
                            will be proper to go into Winter Quarters. 2d where there Winter Quarters are to be taken. 3dly If any thing further may
                            be done to oppose the Enemys operations in the Southward.
                        The Month of November being generally good in America, I would not advise your Excellency to go into Winter
                            Quarters until the first of december- I would be sorry to leave the Enemy any opportunity to Say that we have permitted
                            them to take the field during this Campaign.-I would remain in such a Situation as to prevent theyr making any Forrage with
                            security- and so far am I convinc’d that doing Something will be Useful to our affairs in Europe, that I would Stay in the
                            way to improve any opportunity which chance or a Bad disposition of theyrs may offer; our remaining in the field will
                            also retard any further detachment which they might intend; the only objection that may be found against this opinion of
                            Mine is that our Soldiers must have time for Building Barracks- But if the arrangement which I propose is adopted, a
                            small addition to the Garrison of West Point will be able to make all the huts which May be Wanted for the small Remains
                            of our Army.
                        2dly West point and the North River being our most important point of defence, I would lodge near that Fort
                            and Posts thereto Belonging the whole of our troops (Pennsylvanians excepted)these I would send to the position of
                            Morris Town where hutts are Ready to Receive them-It should I think, be very proper that the arrangements of the Army be
                            settled when we Enter into Winter Quarters, so that each field officer, and Each Regiment be in its proper place- I would
                            consider, if upon the whole it was not better to order that the two Forts at King’s Ferry be defended to the last
                            extremity, leaving into them a very small Garrison- The great business of our Winter Quarters should, I think, be to
                            attend to the instruction of the officers, and particularly to the forming of good non Commissioned officers and putting
                            them upon a more respectable footing.
                        3dly As to the last Article, I will Not so Much officially, as confidentially, propose to you an idea which if Executed, May have the happiest effects
                            towards checking the progress of the Enemy.
                        When the expedition against Charles town was spoken of, Count de Rochambeau offered to send Lauzun’s Legion
                            by Land, why should we not get them for a Winter’s Campaign of so much consequence as that of the South ward, where regular
                            Troops are so much wanted on our Side, where the Communications of the Enemy are so extensive as to admit of handsome
                            Strokes with A good Corps of Cavalry and Light Infantry, and where the Extension of a British Post will perhaps (if there
                            is a mediation) determine the independency of one or two States. But this affair requires a Great deal of delicacy.
                        As I am too Much your friend for to have any Reserve with you, I will tell  that I would not have you to
                            Make directly the proposal, But I want the proposal to be made and to be accepted.
                        Chevalier de la Luzerne, who as well as myself hates To See the French Troops idle, and
                            who on a political point of View wishes the Enemy to hold as little ground as possible in America when peace will be
                            talk’d of, will, I am sure, be pleased with the idea- suppose you was to write me a Confidential private Letter on this
                            subject I would send it to him and request him to make in his own Name the Proposals to Count de Rochambeau.
                        The second article would be to make it agreeable to Duke de Lauzun_ for people who are not us’d to our Wars,
                            such a long Journey would appear tedious. But if you adopt the Mode which I am going to propose, I am sure that the hope
                            of a large command, and an active Life would make him happy in the project; with Duke de Lauzun we Must Not act meRely
                            upon the State of what is the Best But in the Same time Engage his wishes by some agreeable
                            hopes. I would propose that Duke the Lauzun’s Horse be march’d from hartford by the 15th of November, they will certainly
                            be at Hillsborough by the first of January.
                        As to the Infantry, those three hundred men might be embark’d at Rhode Island on Board of Frigates and by the
                            first of december take a fresh wind to go to such a place as would be pointed out.
                        I would take out of our Light Infantry, four hundred Men under the Command of two Colonels, who would be
                            embark’d at Philadelphia on Board some French Fleetes that are in the River and conveyed by the Confederacy-I would in my
                            letter to Duke de Lauzun give him a Confidential assurance, that four hundred men of the Light Infantry should be added to
                            His Command with a Corps of Militia, the other wing of Gnl Greene’s Van guard Might be under Gnl Morgan, and they
                            would be Commanded by a Major General.
                        The manner of sending the troops to the south ward and other details of this plan might be alter’d for the
                            Best- the Great thing is that a Corps of a thousand Men, as good as Ever were into the field three hundred of whom
                            Cavalry would by the first of January be at Hillsborough, where they should Serve during January, February, March and
                            april, and if next Campaign we get the Naval Superiority, they may in eight days be again at Rhode island. I have the
                            honor to be Your Excellency’s Most obedientt humble Servant
                        
                            Lafayette
                        
                    